         Case 19-60054         Doc 17 Filed 04/30/19 Entered 04/30/19 12:07:18                        Desc Ord 13
                                     Conf - no fee - new pln Page 1 of 1

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MINNESOTA




In re:

Steven W Haugen
                                                                                               Case No: 19−60054 − MER
Carissa M. Haugen
aka Carissa Marie Olson

Debtor(s)                                                                                                   Chapter 13 Case




                                    ORDER CONFIRMING CHAPTER 13 PLAN


It appears that the debtor(s) filed a plan, that the plan conforms to Local Rules 3015−1 through 3020−3 and Local
Form 3015−1, that copies thereof were mailed to creditors, that a meeting of creditors was held, that a hearing on
confirmation of the plan was held, and no objection to confirmation of the plan as filed or as modified has been
made, or if made, has been withdrawn or overruled by the court.

IT IS ORDERED:

         1. The plan as filed or as modified is confirmed;
         2. Any request of the debtor for termination of the stays in Part 16 of the plan is granted; and
         3. Any application or motion for allowance of an administrative expense claim under 11 U.S.C. § 503(b) for
            preconfirmation legal services shall be filed no later than 90 days after the entry of this order.




Dated: 4/30/19                                               Michael E Ridgway
                                                             United States Bankruptcy Judge

                                                             NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                             Filed and docket entry made on April 30, 2019
                                                             Lori Vosejpka Clerk, United States Bankruptcy Court
                                                             By: amm Deputy Clerk




mnbocnf13nf − 13ocnfnf 1/2/2019
